DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Applicant Remarks, filed on December 1, 2021, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection has been withdrawn. 
Applicant’s arguments, see the Applicant Remarks, filed on December 1, 2021, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection has been withdrawn. 

REASONS FOR ALLOWANCE
The claimed invention consists of a method, non-transitory computer-readable medium, and system for updating map data for entry points to a location, and more specifically for user interfaces that can be used to send updates to entry point data. It implements an interactive interface wherein an entry point indicator may be selected and decoupled form the underlying map, allowing the map to be moved underneath a stationary indicator. The claimed invention overcomes the previously cited prior art, Vulcano et al. and Beaurepaire et al., as explained below.
The following is an examiner’s statement of reasons for allowance:
As cited in the previous Office Action, Vulcano et al.(U.S. Patent Application Publication No. 20130345975) discloses a mapping application that depicts a point of interest, and that the mapping application may be manipulated by a user zooming in or out, and that the point of interest indicators may be statically illustrated. The mapping application disclosed in Vulcano may also detect that a period of time has elapsed since the last user input. Vulcano fails to teach an entry point indicator representing the 
Beaurepaire et al. (U.S. Patent Application Publication No. 20190063947) supplements some deficits of Vulcano by disclosing a map that depicts entrances to a point of interest and identifying new access points, and that an arrow icon on a map may rotate based on a user selection. However, Beaurepaire fails to teach that decoupling allows the map to move underneath the entry point indicator while the entry point indicator remains stationary within the map view.  Therefore, the combination of Vulcano and Beaurepaire fail to teach moving the map underneath the entry point indicator while the entry point indicator remains stationary within the map view causes the entry point indicator to be located over a third location on the map distinct from the second location.
	Shelby et al. (U.S. Patent Application Publication No. 20180349413) was found in a recent interference search and discloses a mapping application wherein a puck that represents a user’s current location may be rotated separate from the map. Shelby also teaches that the entrance to a point of interest may be indicated by a textual label. However, Shelby does not explicitly teach that decoupling allows the moving the map underneath the entry point indicator while the entry point indicator remains stationary within the map view causes the entry point indicator to be located over a third location on the map distinct from the second location.
None of the prior art of record, taken either independently or in combination, teach the elements of the independent claims. For these reasons, the Applicant’s invention is distinguished over the prior art of record.
Claims 2-6 are dependent on claim 1 and are thereby allowable. Independent claims 7, 13, 19, 25, and 31 are allowable because they recite parallel limitations to claim 1. Claims 8-12, 14-18, 20-24, 26-30, and 32-36 are dependent on independent claims 7, 13, 19, 25, and 31 respectively, and are also thereby allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662